Citation Nr: 9920190	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-00 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a psychosis and paranoid 
schizophrenia.

3.  Entitlement to service connection for degenerative joint 
disease (DJD) of the cervical spine.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to May 
1972.

This appeal arises from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which, in pertinent part, denied the 
veteran's claims for the appealed issues.  That decision also 
granted the veteran's claim for a non-service connected 
pension, and denied his claims for service connection for 
psychosis for the purpose of establishing eligibility for 
treatment, for service connection for polysubstance abuse, 
and to reopen his claim for service connection for a fungal 
infection based upon the submission of new and material 
evidence.  The veteran's April 1997 notice of disagreement 
indicated disagreement only with the denials of service 
connection for PTSD, for cervical spine DJD, and to reopen 
his claim for service connection for a fungal infection.  His 
November 1997 substantive appeal indicated he only wished to 
appeal the denials of service connection for PTSD, for 
cervical spine DJD, and for an acquired psychiatric disorder, 
to include psychosis and paranoid schizophrenia.  Therefor, 
the issue to reopen the veteran's fungal infection claim is 
determined to be withdrawn by the veteran.  See 38 C.F.R. §§ 
20.202, 20.204(b) (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical record includes diagnoses of PTSD which has 
been related to the veteran's active duty military service.

3.  There is no medical evidence of record of any currently 
diagnosed psychosis or paranoid schizophrenia.

4.  There is no medical evidence of record of a nexus between 
any psychosis or paranoid schizophrenia and an inservice 
injury or disease or any other incident of service.

5.  There is no competent medical evidence of record of any 
currently diagnosed arthritis or degenerative joint disease 
of the cervical spine.

6.  There is no medical evidence of record of a nexus between 
any arthritis or degenerative joint disease of the cervical 
spine and an inservice injury or disease or any other 
incident of service.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for PTSD is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for service connection for an 
acquired psychiatric disorder, to include a psychosis and 
paranoid schizophrenia, is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991).

3.  The veteran's claim for service connection for cervical 
spine degenerative joint disease is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases, including arthritis or 
a psychosis, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within an applicable period after separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  No conditions other than those listed 
in § 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

I.  An acquired psychiatric disorder, to include a psychosis 
and paranoid schizophrenia

The veteran's service medical records contain no reports of 
any complaints of or treatment for a psychosis or paranoid 
schizophrenia.  The veteran was hospitalized in 1972 for 
heroin addiction, and subsequently was discharged as being 
unfit for service due to drug abuse.  There is no discharge 
physical examination report of record.

No medical evidence has been submitted showing that a 
psychosis was manifested to a compensable (10 percent) degree 
within one year of the veteran's discharge from service.  See 
38 C.F.R. § 3.309(a).

An April 1975 VA hospital discharge report indicates the 
veteran was diagnosed with a history of heroin dependency.

An April 1977 VA hospital discharge report indicates the 
veteran was diagnosed with a sociopathic personality disorder 
combined with passive dependency.  The report indicated the 
veteran was very manipulative.

An October 1990 VA psychiatric examination report contained 
diagnoses of continuous alcohol abuse, continuous cannabis 
abuse, and continuous nicotine abuse.

A September 1996 VA hospital discharge report indicated an 
Axis I diagnosis of psychosis, not otherwise specified, and 
an Axis II diagnosis of a personality disorder, not otherwise 
specified.  There is no opinion contained in this report, 
however, which relates psychosis to the veteran's military 
service, or any incident of that service.

A December 1996 VA psychiatric examination report contains 
diagnoses of depression with suicidal and homicidal ideation, 
a personality disorder, not otherwise specified.  There is no 
opinion contained in this report, however, which relates 
depression to the veteran's military service, or any incident 
of that service.

March and May 1997 VA hospital discharge reports contain an 
Axis II diagnosis of a personality disorder, not otherwise 
specified.  Another May 1997 VA hospital discharge report 
indicated the veteran was not psychotic.

Thus, in summary, the veteran's service medical records 
contain no evidence of a psychiatric disorder.  No evidence 
has been submitted which indicates a psychosis was diagnosed 
within one year of the veteran's discharge from service.  A 
psychosis was diagnosed in September 1996, but, despite 
hospitalizations since that time, has not been diagnosed 
after that date.  The Board notes the veteran's claims for 
service connection for personality disorders have previously 
been denied as being congenital or developmental defects.  
See 38 C.F.R. §§ 3.303(c), 4.9.  Hence, there are no current 
diagnoses of a psychosis or paranoid schizophrenia.  The 
Board also notes that the September 1996 VA report did not 
contain an opinion relating a psychosis to the veteran's 
active duty military service, or any incident of that 
service.

As noted above, a well grounded claim for service connection 
must be supported by evidence, not merely allegations.  See 
Tirpak, supra.  Also as previously noted, a well grounded 
claim requires a medical diagnosis of a current disability 
and medical evidence of a nexus between an inservice injury 
or disease and that current disability in order to be 
plausible.  In the absence of such evidence, the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include a psychosis and paranoid schizophrenia, 
must be denied as not well grounded.  See Epps, supra.

II.  Cervical spine degenerative joint disease

The veteran's service medical records contain no evidence of 
any complaints of or treatment for any cervical spine DJD, 
nor of any injury to the neck or cervical spine.  No 
discharge physical examination report is of record.

Degenerative joint disease, or osteoarthritis, is defined as 
arthritis of middle age characterized by degenerative and 
sometimes hypertrophic changes in the bone and cartilage of 
one or more joints and a progressive wearing down of opposing 
joint surfaces with consequent distortion of joint position, 
usually without bony stiffening.  See Giglio v. Derwinski, 2 
Vet. App. 560, 561 (1992).  Osteoarthritis is a synonym of 
the terms degenerative arthritis and degenerative joint 
disease.  (citation omitted); Greyzck v. West, 12 Vet. 
App. 288, 291 (1999).

No medical evidence has been submitted showing that arthritis 
was manifested to a compensable (10 percent) degree within 
one year of the veteran's discharge from service.  See 
38 C.F.R. § 3.309(a).

No medical treatment records for arthritis of the cervical 
spine have been submitted in connection with this claim.

During his October 1990 VA psychiatric examination the 
veteran reported no injuries while stationed in the Republic 
of Vietnam.

A March 1991 VA examination report indicates that upon 
physical examination his spine had normal range of motion.

A December 1996 VA examination report indicates the veteran 
reported a history of injury to his lumbar spine, which 
required surgery.  He also reported that while in Vietnam he 
dove into his machine gun bunker and hit his head and neck.  
(But see the October 1990 report, above.)  He reported he saw 
a medic in Kon Tum at that time.  He reported pain and 
stiffness, along with headaches, since that time.  He also 
reported he had been told he had DJD in his right hip and 
neck.  There were no 
X-rays of the veteran's spine ordered at that time.  The 
pertinent diagnosis was DJD of the cervical spine and right 
hip.

February, May and November 1997 VA hospital discharge reports 
contain an Axis III diagnosis of history of DJD.  None of 
these reports, however, contain X-ray findings confirming 
this diagnosis.

The Board acknowledges the veteran has contended that he was 
told he had degenerative joint disease of the cervical spine.  
The Court has addressed the question of whether a lay 
person's statement about what a doctor told him can 
constitute the medical evidence of causation/etiology of a 
current disability during service that is generally necessary 
in order for a claim to be well grounded.  The Court held 
that it cannot.  These statements, "filtered as (they are) 
through a layman's sensibilities, of what a doctor 
purportedly said (are) simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Derwinski, 8 Vet. App. 69, 77-78 (1995).  A layperson's 
account of what a physician may or may not have diagnosed is 
insufficient to render a claim well grounded.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  Hence, this testimony 
cannot serve as a predicate for finding a well grounded 
claim.

In summary, the Board finds that the veteran's service 
medical records contain no evidence of any complaints of or 
treatment for any cervical spine DJD, nor of any injury to 
the neck or cervical spine.  No arthritis of the cervical 
spine was diagnosed within one year of the veteran's 
discharge from service.  No diagnosis of arthritis or DJD of 
the cervical spine has been confirmed by X-rays.  Thus, there 
is no competent medical evidence of record of the diagnosis 
of arthritis or DJD of the cervical spine, and no medical 
opinion relating any arthritis or DJD of the cervical spine 
to the veteran's military service, or any incident of that 
service.

As noted above, a well grounded claim for service connection 
must be supported by evidence, not merely allegations.  See 
Tirpak, supra.  Also as previously noted, a well grounded 
claim requires a medical diagnosis of a current disability 
and medical evidence of a nexus between an inservice injury 
or disease and that current disability in order to be 
plausible.  In the absence of such evidence, the veteran's 
claim for service connection for DJD of the cervical spine 
must be denied as not well grounded.  See Epps, supra.

III.  Conclusion

The Board recognizes that this appeal is being disposed of in 
a manner which differs from that used by the RO.  The RO 
denied the veteran's service connection claims on the merits, 
while the Board has concluded that the claims are not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


ORDER

The veteran's claim of entitlement to service connection for 
post-traumatic stress disorder is well-grounded.

Service connection for an acquired psychiatric disorder, to 
include a psychosis and paranoid schizophrenia, is denied.

Service connection for degenerative joint disease (DJD) of 
the cervical spine is denied.


REMAND

The veteran has claimed entitlement to service connection for 
PTSD, and, in various VA PTSD examinations and hospital 
discharge reports, PTSD has been diagnosed after hearing the 
veteran's account of his Vietnam experience.  Under the 
Court's holding in Cohen v. Brown, 10 Vet. App. 128 (1997), 
the veteran met his burden for submitting a well-grounded 
PTSD claim after offering medical evidence of a current 
disability; lay evidence, presumed to be credible to 
establish well-groundedness, of in-service stressors; and 
medical evidence of a nexus between service and the veteran's 
PTSD.  See Cohen, 10 Vet. App. at 137, citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed.Cir. 1996) (table); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); and King v. Brown, 5 Vet. App. 19, 21 (1993).  
Because the claim is well grounded, VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1998); EF v. Derwinski, 1 Vet. App. 324 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board notes that by regulatory amendment effective March 
7, 1997, substantive changes were made to the adjudication 
criteria concerning the type of evidence required to 
establish service connection for PTSD, as set forth in 
38 C.F.R. § 3.304(f).  See 61 Fed. Reg. Vol. 64, No. 117, 
32807-32808 (1999).  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  That section now provides that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veterans' lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  The diagnosis of PTSD must comply with 
the criteria set forth in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM IV).  See generally Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The Board finds that the current service department evidence 
of record, consisting of the veteran's DD Form 214 and his DA 
Form 20, does not indicate that the veteran engaged in combat 
with the enemy in Vietnam.  Thus, his claimed stressors must 
be verified.  The RO, however, when submitting the veteran's 
stressors to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), should request a determination from 
that entity as to whether or not the veteran engaged in 
combat with the enemy.  If it is determined that the veteran 
did, in fact, engage in combat with the enemy, then, as noted 
above, his claimed stressors need not be verified [if 
consistent with the revised § 3.304(f), above], and he should 
be afforded a VA PTSD examination to determine what, if any, 
psychiatric disabilities are shown, and, if PTSD is 
diagnosed, that a link between current symptoms and an in-
service stressor exists.

The veteran's DD Form 214 indicates he served in Vietnam from 
August 1971 to April 1972, as a cannoneer.  His DA Form 20 
indicates he was with Battery A, 7th Battalion, 15th Forward 
Artillery, and Battery C, 2nd Battalion (AMOL), 319th 
Artillery, and that he was in the "15th" (unnamed) Campaign.  
The Board notes that in various statements and during VA PTSD 
examinations the veteran has reported stressors of sappers 
hitting his base the first night he was in Vietnam; a 
Thanksgiving 1971 rocket attack when he was attached to the 
101st Air Mobile Unit; that he was in artillery while in 
Vietnam; that he served on guard duty while in Vietnam; that 
his convoy was ambushed in "Ambush Alley"; that he was 
gassed by the enemy; and that, while stationed in Korea, he 
saw a local man killed by his artillery fire.  The RO should 
prepare a report of these stressors, and submit them, along 
with the veteran's DD Form 214 and his DA Form 20, to the 
USASCRUR.

The veteran's unit's morning reports for the pertinent 
periods should also be obtained from the National Personnel 
Records Center (NPRC) and the Daily Journal reports from the 
National Archives and Records Administration (NARA).  The 
Board finds that since these potentially relevant reports are 
in the possession of a Federal agency, the RO is obligated to 
request them (and advise the veteran of his responsibility to 
pay any required fees) to comply with VA's duty to assist.  
See 38 U.S.C.A. §§ 5106, 5107(a) (West 1991). See also, 
Cohen, 10 Vet. App. at 148-149, citing Zarycki v. Brown, 6 
Vet. App. 91, 99-100 (1993); Counts v. Brown, 6 Vet. App. 
473, 478-79 (1994) (noting VA's mandatory duty to request 
pertinent records from military departments or other Federal 
agencies); VAOPGCPREC 7-95 (O.G.C. Prec. 7-95) (holding that 
VA may require claimants to assume responsibility for payment 
of any fees associated with obtaining copies of records 
maintained by Federal, state or local agencies or private 
sources).

In view of the veteran's expressed inability to provide more 
specific details of his stressors, the Board finds that 
requesting this information again from the veteran would 
likely be futile, and is not required.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence").  See also, Zarycki v. 
Brown, 6 Vet. App. at 100.  The veteran may, of course, 
submit any additional evidence he believes may be pertinent.

The Board also notes that substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders 
(38 C.F.R. §§ 4.125-4.132) by regulatory amendment effective 
November 7, 1996.  See 61 Fed. Reg. 52695-52702 (1996). Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas, supra.  In Cohen, the Court found that the regulatory 
changes referenced above had adopted the criteria contained 
in the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, 1994 (DSM-IV) of the American Psychiatric 
Association, for the diagnosis of PTSD.  Cohen, 10 Vet. App. 
at 139. These criteria, the Court held, look subjectively to 
the susceptibility of the individual to the claimed (and 
verified) stressors necessary to support a diagnosis of PTSD.  
This constitutes a liberalization of the prior DSM-III-R 
standards requiring an "event that is outside the range of 
usual human experience and that would be markedly distressing 
to almost anyone."  Cohen, 10 Vet. App. at 140-144, citing 
Zarycki, at 99; 38 C.F.R. §§ 4.125, 4.126; DSM, Third 
Edition, Revised, 1987 (DSM-III- R).  The Board notes that 
DSM-IV still requires that a person have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or other" and "the 
person's response [must have] involved intense fear, 
helplessness, or horror."  See 38 C.F.R. §§ 4.125-4.132 
(effective Nov. 7, 1996); See also Cohen, 10 Vet. App. at 
141-142.

The Board also notes the veteran reported during his December 
1996 VA examination that he was in receipt of Social Security 
Disability benefits.  The adjudicative and medical records of 
that determination have not been obtained.  The RO should 
obtain those records.  VA's duty to assist after a well 
grounded claim has been submitted includes the acquisition of 
Social Security Administration records and the appropriate 
consideration and weighing of that evidence.  See Baker v. 
West, 11 Vet. App. 163, 169 (1998); Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to fulfill its duty to 
assist, to afford due process of law, and to obtain 
additional medical development, it is the opinion of the 
Board that further development in this case is warranted.  
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain the veteran's 
records from the Social Security 
Administration and associate them with 
the claims file.  If these records cannot 
be obtained, the reason therefore should 
be adequately noted in the file.

2.  The RO should prepare a report, being 
as specific as possible, of the veteran's 
claimed stressors (see above), and submit 
that report, together with his DD Form 
214 and his DA Form 20, to the USASCRUR 
for verification.  The USASCRUR response 
should be documented in the claims file.

3.  The RO should also submit copies of 
the veteran's DA Form 20 to the NPRC, and 
request copies of Morning Reports, DA 
Form 1, for the veteran's Vietnam and 
Korea units.  These should be associated 
with the claims file.  If the records 
cannot be obtained, the reason therefor 
should be properly noted in the file.

4.  The RO should also submit copies of 
the veteran's DA Form 20 to the NARA, and 
request copies of the veteran's unit 
Daily Journal reports for the period of 
time from July 1970 through June 1971, 
and also for his unit in Korea, together 
with the dates of his service there.  
That agency's response should be 
adequately documented in the claims file.

5.  The RO should then prepare a stressor 
report of the verified stressors, if any 
(if it has been determined the veteran 
did not engage in combat with the enemy), 
revealed by the USASCRUR, NPRC, or NARA 
responses.  That report should be 
associated with the claims file.  The RO 
should also make a determination, from 
these reports, as to whether or not the 
veteran engaged in combat with the enemy 
in Vietnam.  The Board notes the veteran 
has not contended he was in combat with 
the enemy in Korea.

6.  Thereafter, and only if it has been 
determined that the veteran engaged in 
combat with the enemy or, if not, that 
any of his claimed stressors are 
verified, the RO should arrange for the 
veteran to be accorded an examination by 
a VA psychiatrist.  The purpose of the 
examination is to determine the nature 
and extent of any psychiatric disorder 
which may be present.  All indicated 
studies, including PTSD sub scales, are 
to be performed.  The veteran is advised 
that failure to report for a scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
examiner must be instructed that, if the 
veteran has been determined to have not 
engaged in combat with the enemy, only 
the events detailed in the RO's report 
may be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in any 
current psychiatric symptoms related to 
PTSD.  The examiner should also be 
specifically requested to determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD from DSM-IV 
have been satisfied.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must comment upon the link between the 
service-related symptomatology and the 
veteran's combat or his inservice 
stressor(s).  The report of examination 
should include the complete rationale for 
all opinions expressed.  The examiner 
should also comment on the relationship, 
if any, between any other currently 
diagnosed psychiatric disorder and the 
veteran's period of service.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.  The examiner is also requested 
to provide an opinion, or to comment on, 
the diagnosis of childhood PTSD rendered 
in the August 1996 VA hospital report.

7.  After completion of the above the RO 
should review the examination report and 
the opinions to determine if they meet 
the requirements of Cohen, and DSM-IV.  
If not, the report should be returned as 
inadequate for rating purposes.  See 38 
C.F.R. § 4.2; Bruce v. West, 11 Vet. App. 
405, 410 (1998); Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

8.  The RO should then adjudicate the 
issue of the veteran's entitlement to 
service connection for PTSD, on the basis 
of all pertinent evidence of record and 
all applicable statutes, regulations, and 
case law, including both the former and 
the revised adjudication criteria, and 
the criteria for evaluating psychiatric 
disorders, Cohen, and DSM-IV.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
fulfill the duty to assist, to afford due process of law, and 
to obtain additional medical development, and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

